Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is not directed to the process recited in the method claims 1-8.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PROCESS FOR MOUNTING AN ELASTIC HINGE ON EYEGLASS FRAMES.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the interior" in line 12.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotellier (US 20080192199 A1) in view of Hotellier (US 20020092960 A1, hereinafter Hotellier ‘960), Zellweger et al. (US 4,222,148) and “Drawbore Pins” (submitted as part of Applicant’s IDS filed 03/05/2020).
As applied to claims 1 and 4, Hotellier teaches a process for mounting an elastic hinge on eyeglass frames (title), wherein the elastic hinge comprises a first pivot element (1 and 2), which is mechanically associable with a first component (4) of an 5eyeglass frame, and is provided with an elastic device (Fig. 11) susceptible of housing in a seat (15 of housing 12) associated with said first component, said elastic device 

    PNG
    media_image1.png
    322
    621
    media_image1.png
    Greyscale
fixing said first pivot element (1 and 2) to said first component (4) of the eyeglass frame, so that said 10elastic device (Fig. 11) is housed in the seat (15/12) of said first component (1 and 2) and said head portion (28) is at least partially extended outside said seat (Fig. 4); fixing said second pivot element (3) to said second component (5) of the eyeglass frame (Fig. 4); inserting said head portion (28) in said slit defined between said shoulders, in order to place in succession said first through hole (26) with said second holes (32), wherein the said first 15through hole (26) and said second holes (32) are offset from each other with an offset (D, Fig. 4 shows the first hole 26 and second holes 32 have an offset distance before assembly); and engaging said hinge pin in the first through hole of said head portion and the second holes of said shoulders (Fig. 5), wherein the second free end of the stem of said hinge pin acts in abutment against the slide surface of the lateral face of said head portion.

Hotellier ‘960 teaches an eyeglass hinge that has an attachment hole 21 having a chamfered surface 27 only on one side of the attachment hole 21 (is an asymmetric manner with respect to the transverse axis (X), Fig. 4c, [0039]) of “at least 1/5 of the diameter of the first through hole.”
“Drawbore Pins” teaches that it is well known to connect a planar insert between two surfaces using a pin.  Drawboring is a method of pulling together and fastening a joint through offset holes (page 2, paragraph 1). This technique ensures the joint will remain tight to create a mechanical lock.  Drawboring requires the hole of the planar insert being offset from the hole in the two surfaces.  Drawboring also requires a tapered pin (page 2, last paragraph) which is inserted to slide to pull the slide into the slot and retain the pieces securely (page 1, Introduction, paragraph 1).  
assembly process performs in the same manner as the old and well known “drawboring” method.  This change in shape of the existing chamfered surface does not alter the form, function, or use, of the hinge of Hotellier. Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   
In addition, Examiner contends that the slide surface as annotated above is a counter sunk hole commonly used with screws 35 as used in Hotellier. Should applicant disagree that the surface annotated above is a counter sunk surface, examiner notes that it is known in the art of eyeglass hinges to counter sink the hole of the central insert of an eyeglass hinge, as known in the art and taught by Zellweger, as annotated below. Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art. See MPEP 2144.06(I). Examiner also notes 

    PNG
    media_image2.png
    333
    370
    media_image2.png
    Greyscale











As applied to claim 2, Hotellier as modified by Hotellier ‘960, Zellweger et al. and “Drawbore Pins”  teaches the invention cited including said slide surface extended in the direction of said external end for a length (L) orthogonal to said transverse axis (A) but do not explicitly teach the length (L) is equal to or greater than said offset (D).  However, choosing a length (L) to be equal or greater than the offset (D) would have been obvious to one of ordinary skill in the art at the time of the invention’s filing as a matter of "Obvious to try" by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (the length is either less, equal or greater than offset distance, see MPEP 2143, KSR, Rationale “E”).


It would have been obvious to one of ordinary skill in the art at the time of the invention to alter the depth of the existing slide surfaces of Hotellier to have a depth equal or greater than the offset, as a change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).  Examiner contends that this would not affect the form, function, or use, of the head of the elastic device (figure 11) of Hotellier, as the through hole would still be capable of attaching the two hinged parts of the eyeglasses.  Examiner further notes that the size of the chamfered slide surfaces of Hotellier depends on the shape of the head of the screw 35 used in Hotellier.

As applied to claim 5, Hotellier as modified by Hotellier ‘960, Zellweger et al. and “Drawbore Pins” teaches the invention cited including Hotellier teaching the hinge pin (35, Fig. 5) is a screw (paragraph [0044]) which requires the stem of said hinge pin to be provided with a threaded portion placed adjacent to said second free end (toward 

As applied to claim 8, Hotellier as modified by Hotellier ‘960, Zellweger et al. and “Drawbore Pins” teaches the invention cited including Hotellier further teaching wherein said slide surface is tilted with respect to the transverse axis of said first through hole, with average tilt angle between 25° and 65°. Examiner notes that prior art figure 3 of Hotellier teaches about 45°. A change in size is generally recognized as being within the level or ordinary skill in the art. See MPEP 2144.04 (IV)(a). Examiner contends any angle that properly chamfers/countersinks/funnels into the through hole will work in the manner known in the prior art and will function the same purpose as the intended function. Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art. See MPEP 2144.06(1).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotellier (US 20080192199 A1) in view of Hotellier (US 20020092960 A1, hereinafter Hotellier ‘960), Zellweger et al. (US 4,222,148) and “Drawbore Pins” (submitted as part of Applicant’s IDS filed 03/05/2020) as applied to claim 1 above, and further in view of Gladdish, Jr. et al. (US 5,255,838).
As applied to claims 6 and 7, Hotellier as modified by Hotellier ‘960, Zellweger et al. and “Drawbore Pins” teaches the invention cited including the slide surface covering at least one area adjacent to said first through hole but does not explicitly teach that the slide surface in form of chamfer at a counter bore is formed by removing material using machining/milling.
	Gladdish, Jr. et al. teach that is well-known to form, by material removal, a sliding surface in form a chamfer/bevel adjacent to a counter bore (24) using conventional milling instrumentation (col. 2, lines40-42, Fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention’s filing to employed milling into the method of Hotellier as modified by Hotellier ‘960, Zellweger et al. and “Drawbore Pins,” as taught by Gladdish, Jr. et al., as an effective means of forming the sliding surface in a conventional, precise and relatively inexpensive manner.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Niu (US 20080266518A1) teaches a hinge for glasses which includes a bird-head-like hinge part 1, a housing 7 connected with a glasses leg 8, a spring-core 
Weisgerber (US 4,145,124) teach a hinge assembly (24/26) for eyeglasses which inhibits the loosening and/or separation of the temple piece from the front frame by using a new hinge screw (40). A serrated tapered screw with a hinge configured to receive the screw is disclosed. The serrated tapered screw comprises a shank (42) and a head (44). The shank has a threaded portion (46) and a serrated portion (48) with the serrated portion being disposed between the head and the threaded portion. When the screw is in protruding disposition within the hinge, the serrations tightly engage the inner aperture walls to resist loosening of the screw from the hinge (col. 1, lines 11-14, Figs. 1-4). 
Lambert (US 3,941,461) teaches a method of assembling a hinge (20) to an eyeglass frame (10, 30, Figs. 1-2) wherein the hinge pin (38) has none threaded portion and threaded portion (39).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        01/13/2022